DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.
Claims 1-30 are rejected below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8, 10-13, 16-17, 19, 21-22, 24, 26-28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (U.S. Pat. 10,912,229).

As to claims 1, 11, 16, 21, and 26 Gao teaches  datacenter cooling system (col. 9 liunes 35-43), comprising: a liquid-to-air heat exchanger associated with a fan wall of a rack, the datacenter cooling system to address a first cooling requirement of the rack in a first mode by air through the rack enabled by the fan wall with the liquid-to-air heat exchanger disabled(col. 9 lines 5-23), and to address a second cooling requirement of a fluid from at least one cold plate in the rack using the air to cause cooling associated with the liquid-to-air heat exchanger that is enabled to comprise the fluid circulating therein(col. 9 lines 5-23).  Gao teaches that a liquid to air cooling means can be disabled based on temperature measurements leaving the fans to cool the equipment (col. 4 lines 19-34). 

As to claims 2 and 27, Gao teaches further comprising: at least one processor to determine a temperature associated with a computing device in the rack, and to cause the datacenter cooling system to operate in the first mode or the second mode (col. 9 lines 5-23).

As to claim 5, 13 and 28, Gao teaches further comprising: at least one processor to receive sensor inputs from sensors associated with the computing device, the rack, a secondary coolant, or the fluid, the at least one processor to determine the first cooling requirement and the second cooling requirement based in part on the sensor inputs (col. 9 lines 5-23).

As to claims 7, 12, 17, 22, Gao teaches further comprising: at least one processor to cause at least one flow controller to enable flow of the fluid through the liquid-to-air heat exchanger and to prevent flow of the fluid to a secondary cooling loop(col. 9 lines 5-23).

As to claims 8, 19, 24, Gao teaches further comprising: at least one processor to cause one or more fans of the fan wall to be adjusted in the first mode differently than the second mode (col. 12 lines 21-48).

As to claim 10, Gao teaches further comprising: at least one processor to receive sensor inputs from sensors associated with at least one computing device, the at least one processor to determine a change in a coolant state based in part on the sensor inputs and to cause the datacenter cooling system to operate in the first mode or the second mode (col. 9 lines 5-23).

As to claim 30 Gao teaches further comprising: receiving, by at least one processor, sensor inputs from sensors associated with at least one computing device; determining, by the at least one processor, a change in a coolant state based in part on the sensor inputs; and causing, based in part on the change in the coolant state, the air to flow through the rack from the fan wall with the liquid-to-air heat exchanger disabled or the air to cause cooling associated with the liquid-to-air heat exchanger that is enabled to comprise the fluid circulating therein(col. 9 lines 5-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (U.S. Pat. 10,912,229) in view of Campbell (U.S. Pub. 2011/0317367) 

Gao teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 3.  However these are an obvious variation as follows:

As to claim 3, Cambell teaches further comprising: an immersive-cooled server within the rack, the immersive-cooled server to comprise a dielectric engineered fluid surrounding the computing device and to comprise a second heat exchanger to exchange heat between the dielectric engineered fluid and the fluid (abstract, 0051].

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gao with Campbell since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be at least one racks of Gao being a immersive cooled server as done in Campbell.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (U.S. Pat. 10,912,229) in view of Cleland (U.S. PG Pub. 2021/0333046). 

Gao teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 4.  However these are an obvious variation as follows:


As to claim 4,  The datacenter cooling system of claim 1, further comprising: the cold plate associated with the computing device and having first ports for a first portion of microchannels to support a secondary coolant distinctly from a second portion of the microchannels that support the fluid [0035].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Cleland.  The motivation to combine is that Cleland teaches multiple coolants can allow for reaching desired temperature [0035].

 Claim(s) 6, 14, 18, 20, 23, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (U.S. Pat. 10,912,229) in view of Evans (U.S. PG Pub. 2018/0204116). 

Gao teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 6, 14, 18, 20, 23, and 23.  However these are an obvious variation as follows:


As to claims 6 and 14, Evans teaches further comprising: one or more neural networks to receive the sensor inputs and to infer the first cooling requirement and the second cooling requirement [0059]. 

As to claims 18, 14, 20, 23 and 25, Evans. The processor of claim 16, further comprising: the one or more neural networks to receive the sensor inputs and to be trained to infer the first cooling requirement and the second cooling requirement as part of an analysis of prior sensor inputs and prior cooling requirements[0059].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Evans into the system and methods of Gao.  The motivation to combine is that Evans teaches using previously accumulated data can be used for training a NN to determine the efficiency of a system and when to enable cooling [0023-0024]

Claim(s) 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (U.S. Pat. 10,912,229) in view of a design choice.

Gao teaches most of the claimed invention, but does not teach the limitations of claim 9, however these limitations are obvious as a design choice. 

As to claims 9 and 29, a latching mechanism is merely a designing choice and does not seem to embody and specific reason or advantage.  There is no reason why this connection method for the exchange wouldn’t work better than that of Gao.  It is the Examiner opinion that the mechanism of Gao would worked equally well to that of a latching mechanism.   

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (U.S. Pat. 10,912,229) in view of Byers (U.S. PG Pub. 2019/0281725).

Gao teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 15.  However these are an obvious variation as follows:

As to claim 15, Byers teaches one or more neural networks to infer a failure of a secondary cooling loop or a primary cooling loop, the one or more circuits to cause one or more flow controllers to support the second mode[0056].

Therefore, it would have been obvious to one of ordinary skill in the art prior ot the effective filing date to include the teachings of Byers into the system and method of Gao.  The motivation to combine is that Byers teaches that failures can be predicted and cooling can be controller to limit damage [0056].


Prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Magcale (U.S. PG Pub. 2019/0081964) teaches a NN used n server cooling.
Dinnage (U.S. Pat. 11255611) teaches passive and active cooling and switchings between the two.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119